Citation Nr: 1824387	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the combined disability evaluation was properly calculated under for the appellate period of September 2010 to February 2016, currently rated at 60 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January1971 to August 1992.  For his lengthy and meritorious service, the Veteran was awarded numerous decorations, including the Meritorious Service Medal and the Army Commendation Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision (also referred to as a Statement of the Case) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

VA has determined that the Veteran's service-connected disability evaluations combine to an overall 60 percent rating under the Combined Ratings Table for the appellate period of September 2010 to February 2016.


CONCLUSION OF LAW

The Veteran's overall disability rating is properly calculated using the Combined Ratings Table. 38 U.S.C. §§ 1155, 1157; 38 C.F.R. § 4.25.


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that the VA Combined Ratings Table is in error and that his overall disability rating should be calculated by simply adding together the ratings of all his service-connected disabilities. Specifically, he asserts his two (2)-20 percent ratings and five (5)-10 percent ratings should be added up to equal a 70 percent evaluation.

During the period at issue, the Veteran was service connected for the following compensable conditions: (1) degenerative joint disease of the cervical spine at 20 percent, effective September 24, 2007, (2) bilateral high frequency sensorineural hearing loss at 20 percent, effective September 7, 2010, (3) arthritis of the right knee at 10 percent, effective September 1, 1992, (4) residuals of a right ankle injury at 10 percent, effective September 1, 1992, (5) seborrheic dermatitis of the scalp at 10 percent, effective September 1, 1992, (6) right upper extremity radiculopathy of long thoracic nerve associated with degenerative joint disease of the cervical spine at 10 percent, effective September 24, 2007, and (7) recurrent tinnitus associated with bilateral high frequency sensorineural hearing loss at 10 percent, effective September 7, 2010. 

In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 U.S.C. §§ 1155 and 1157 (2012). The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities. See 38 U.S.C. § 1157. Indeed, the Secretary has prescribed a table for combined ratings in 38 C.F.R. § 4.25. Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. Id.  The combined value, as found in Table I, will be found in the space where the column and row intersect. This process is completed for each disability, in order of severity until no other disability remains.  The final rating number will be converted to the nearest degree divisible by 10, adjusting final 5's upward. The conversion to the nearest degree divisible by 10 will be done only once, following the combining of all disabilities and is the last procedure in determining the combined degree of disability.

For instance, the Veteran's most disabling condition during this period is degenerative joint disease of the cervical spine, rated at 20 percent. The Veteran's second most disabling condition is his bilateral high frequency sensorineural hearing loss, rated at 20 percent. Rather than simply adding both conditions together, using the Combined Ratings Table, the VA finds the intersection of two (2) 20 percent ratings, which directs a  36 percent overall rating. This 36 percent rating is then combined, or intersected, with his 10 percent rating for arthritis of the right knee rating, to equal a 42 percent overall rating. This 42 percent rating is then combined, or intersected, with the 10 percent rating for residuals of a right ankle injury to equal a 48 percent overall rating. The 48 percent rating is then combined, or intersected, with the 10 percent rating for seborrheic dermatitis of the scalp to equal a 53 percent overall rating. The 53 percent rating is combined, or intersected, with the 10 percent rating for right upper extremity radiculopathy of long thoracic nerve associated with degenerative joint disease of the cervical spine to equal a 58 percent overall rating. Finally, the 58 percent rating is combined, or intersected, with the 10 percent rating for recurrent tinnitus associated with bilateral high frequency sensorineural hearing loss to equal a 62 percent overall rating. As his tinnitus is the final compensable disability, the 62 percent overall rating is then converted to the nearest degree divisible by ten, for the overall disability rating  to be 60 percent rather than 70 percent if we simply added them up. 

While the Board recognizes the Veteran's contentions, the VA is directed by law to provide evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. § 4.25. The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them. 38 C.F.R. § 19.5. Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. § 4.25.

As a final matter, the Board notes that the Veteran has not objected to the specific calculations used by VA in determining his overall disability rating based on the Combined Ratings Table. Rather, his disagreement in this case is limited to the general use of the Combined Ratings Table in its entirety. At this time, however, the Board finds that the claim for a higher overall rating on a basis other than use of the Combined Ratings Table has no legal merit and is denied.







ORDER

Entitlement to a higher overall disability rating is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


